As filed with the Securities and Exchange Commission on October 8, 2010 Registration No. 333-108112 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VaxGen, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3236309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 379 Oyster Point Boulevard, Suite 10 South San Francisco, California 94080 (650) 624-1000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) VaxGen, Inc. 401(k) Retirement Plan VaxGen, Inc. 2001 Employee Stock Purchase Plan (Full title of the plan) David J. Foster Executive Vice President, Chief Financial Officer & Secretary VaxGen, Inc. 379 Oyster Point Boulevard, Suite 10 South San Francisco, California 94080 (650) 624-1000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Robert A. Koenig, Esq. Latham & Watkins LLP 140 Scott Drive Menlo Park, California94025 (650) 328-4600 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-8 (File No. 333-108112) (the "Registration Statement") of VaxGen, Inc., a Delaware corporation (the “Company”), filed with the Securities and Exchange Commission on August 21, 2003, pertaining to the registration of (i) 200,000 shares of common stock of the Company, par value $0.01 per share (the “Common Stock”), issuable under the Company’s 401(k) Retirement Plan and (ii) 300,000 shares of Common Stock issuable under the Company’s 2001 Employee Stock Purchase Plan. The Company has terminated all offerings of Common Stock pursuant to the Registration Statement. In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any shares of Common Stock which remain unsold at the termination of the offering, the Company hereby removes from registration all shares of Common Stock registered under the Registration Statement which remained unsold as of the date of filing of this Post-Effective Amendment No. 1. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of South San Francisco, State of California, on this 8th day of October, 2010. VAXGEN, INC. By: /s/ David J. Foster David J. Foster Executive Vice President, Chief Financial Officer and Secretary
